Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Publication No. 2016/0218082) in view of Yu et al. (U.S. Patent Publication No. 2019/0295912). 
Referring to figures 1-2, 4-5, Lee et al. teaches a device, comprising:
a substrate (460a/460b) having a first surface opposite a second surface;
a first channel (470, between (460a/460b) extending through the substrate (460a/460b) from the first surface to the second surface (see figure 4);
molding compound in the first channel (470, see figure 4), the molding compound substantially coplanar with the first surface of the substrate and exposed at the second surface of the substrate (see figure 4);
a contact pad (462) on the first surface of the substrate (see figures 4);
a passivation layer (450/552, first passivation) on the first surface of the substrate (see figures 4, 5e, see para# 49);
a second passivation layer (450/554 passivation) on the passivation layer (see figures 4, 5e, see para# 49); and
a redistribution layer (420/422) on the second passivation layer, the redistribution layer electrically coupled to the contact pad (462, see figure 4).
However, the reference does not clearly the polymer molding compound and polyimide layer on the passivation layer.
Yu et al. teaches forming a polymer in the channel (107, see figure 1b, paragraph# 26), and forming a polyimide layer (141, see paragraph# 31, meeting claims 1, 21), the substrate is a single silicon die, the silicon die including a first logic block (101) and a second logic block (103) separated from the first logic block by the first polymer layer (107, see figure 1B, meeting claim 3, 22-23, 25, it is noted that the same material would provide the same coefficient of thermal expansion (semiconductor material vs polymer), the substrate is a single silicon die, the silicon die including a plurality of logic blocks (101/103/515), each logic block of the plurality of logic blocks separated from corresponding adjacent ones of the plurality of logic blocks by the first channel and the second channel (107, see figure 5a, see paragraph# 99, meeting claim 6, 26).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form the polymer molding compound and polyimide layer on the passivation layer and the silicon die including a first logic block (101) and a second logic block (103) separated from the first logic block by the first polymer layer in Lee et al. as taught by Yu et al. because the process is known in the art to form a smaller and more creative packaging techniques of semiconductor dies (see paragraphs# 2-3).
Regarding to claims 2, 10, a second polyimide layer (third passivation) on the first polyimide layer (first passivation) and the redistribution layer (420/422, see figures 4, 5e, see para# 49).
Regarding to claim 4, the substrate further comprises a first die (460a) and a second die (460b), the first channel  (470) extending through the substrate between the first die (460a) and the second die (460b, see figure 4).
Regarding to claim 5, a second channel (470) extending through the substrate (460/106, see figures 1, 4) between the first surface and the second surface, the second channel transverse to the first channel, the polymer being in the second channel (see figures 1, 4).
Regarding to claim 7, the substrate further comprises a plurality of die, each die of the plurality of die (106; 460) separated from corresponding adjacent ones of the plurality of die by the first channel and the second channel (470, see figures 4, 5e).
Regarding to claim 9, a device, comprising:
a substrate (460a/b) having a first surface opposite a second surface;
a channel (470) in the first surface of the substrate (460a/b) extending partially through (does not necessary mean only partially through) the substrate, the substrate (460a/b) extending between the second surface and the channel (470, see figure 4);
a dielectric (470) in the channel, an outermost surface of the dielectric being coplanar with the first surface of the substrate (460a/b, see figure 4);
a contact pad (462) on the first surface of the substrate (see figures 4);
a passivation layer (450/552, first passivation) on the first surface of the substrate (see figures 4, 5e, see para# 49);
a second passivation layer (450/554 passivation) on the passivation layer (see figures 4, 5e, see para# 49)
a redistribution layer (420/422) on the second passivation layer, the redistribution layer electrically coupled to the contact pad (462, see figure 4).
However, the reference does not clearly the polyimide passivation layers on the first passivation layer.
Yu et al. teaches forming a polymer in the channel (107, see figure 1b, paragraph# 26), and forming a polyimide layer (141, see paragraph# 31, meeting claims 1, 9-10, 21), the substrate is a single silicon die, the silicon die including a first logic block (101) and a second logic block (103) separated from the first logic block by the first polymer layer (107, see figure 1B, meeting claim 3, 13, 22-23, 25).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form the polymer molding compound and polyimide layer on the passivation layer and the silicon die including a first logic block (101) and a second logic block (103) separated from the first logic block by the first polymer layer in Lee et al. as taught by Yu et al. because the process is known in the art to form a smaller and more creative packaging techniques of semiconductor dies (see paragraphs# 2-3).
 Regarding to claim 11, the substrate (460a/b, 160) includes a first portion, a second portion, and a third portion coupled between the first portion and the second portion, each of the first portion, second portion, and third portion defining sidewalls of the channel (470, see figures 1, 5).
Regarding to claim 12, wherein a thickness of the third portion is less than 50 micrometers.  The thickness of the third portion of the substrate is obvious because it is a matter of determining optimum process condition by routine experimentation with a limited number of species. ln re Jones, 162 USPQ 224 (CCPA 1955)(the selection of optimum ranges within prior art general conditions is obvious) and In re Boesch, 205 USPQ 215 (CCPA 1980)(discovery of optimum value of result effective variable in a known process is obvious).  In such a situation, applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to prior art range.  See M.P.E.P 2144.05.
Regarding to claim 21, a device, comprising:
a substrate (460a/460b) having a front surface and a back surface;
a first channel (470) extending into the substrate from the front surface (see figure 4);
an insulating material in the first channel (470, molding compound), the insulating material being exposed at the back surface of the substrate (460, see figure 4, 5e);
a contact pad (462) on the surface of the substrate;
a first dielectric layer (450/552, first passivation) on the surface of the substrate and at least partially on the contact (see figures 4, 5e, see para# 49);
a second dielectric layer (450/554 passivation) on the first dielectric layer (see figures 4, 5e, see para# 49); and
a redistribution layer (420/422) on the second dielectric layer, the redistribution layer electrically coupled to the contact pad (462, see figure 4).
Regarding to claim 22, the elastic insulating material has a coefficient of thermal expansion that is greater than a coefficient of thermal expansion of the substrate (107, paragraph# 26, polymer/resin or polyimide has greater coefficient of thermal expansion than substrate (semiconductor).
However, the reference does not clearly the polymer molding compound and polyimide layer on the passivation layer.
Yu et al. teaches forming a polymer in the channel (107, see figure 1b, paragraph# 26), and forming a polyimide layer (141, see paragraph# 31, meeting claims 1, 21), the substrate is a single silicon die, the silicon die including a first logic block (101) and a second logic block (103) separated from the first logic block by the first polymer layer (107, see figure 1B, meeting claim 3, 22-23, 25, it is noted that the same material would provide the same coefficient of thermal expansion (semiconductor material vs polymer), the substrate is a single silicon die, the silicon die including a plurality of logic blocks (101/103/515), each logic block of the plurality of logic blocks separated from corresponding adjacent ones of the plurality of logic blocks by the first channel and the second channel (107, see figure 5a, see paragraph# 99, meeting claim 6, 26).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form the polymer molding compound and polyimide layer on the passivation layer and the silicon die including a first logic block (101) and a second logic block (103) separated from the first logic block by the first polymer layer in Lee et al. as taught by Yu et al. because the process is known in the art to form a smaller and more creative packaging techniques of semiconductor dies (see paragraphs# 2-3).
Regarding to claim 24, the first channel (470) extends completely through the substrate (see figure 4).
Regarding to claim 27, the substrate (160/460) includes a plurality of semiconductor dies, adjacent ones of the semiconductor dies separated from one another by one of the first channel or the second channel (see figures 1, 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893